                                                                                  9/12/2019

                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF MONTANA

                                   HELENA DIVISION

 PACIFIC NORTHWEST SOLAR,
 LLC,
                                                  No. CV-16-114-H-SEH
                               Plaintiff,

 vs.                                              ORDER


 NORTHWESTERN CORPORATION,
 A DELA WARE CORPORATION
 DBA NORTHWESTERN ENERGY,

                               Defendant.




       The Court conducted a hearing on September 11, 2019, to address issues

presented by Plaintiffs Motion in Limine Re: NWE's State ofMind 1 and to

consider and determine admissibility at trial of evidence "regarding NWE's state-

of-mind, motive, and/or subjective belief regarding its ability to perform under the

PPAs." 2 Defendant proffered witness testimony of John Alke.


       1
           Doc. 241.

       2
           Doc. 241 at I.
       ORDERED:

          1.    Each party may on or before 4:45 p.m. on September 20, 2019, file a

brief stating its position as to which components of Mr. Alke's testimony are

appropriate for consideration by the Court in addressing Plaintiffs Motion in

Limine Re: NWE's State ofMind 3 and which components should be ruled to be

inadmissible at trial.

      2.        Upon receipt of the briefs, the Court will further consider issues

related to admissibility at trial of Mr. Alke's proffered testimony.

      DATED this         !Jiy   of September, 2019.


                                                   J~f/lultt~
                                                  ~E.HADDON
                                                   United States District Judge




      3
          Doc. 241.


                                            -2-
